Case 1:19-mc-23253-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 1 of 4




                                           United States District Court
                                       for the Southern District of Florida

                                         Case No. 1:19-mc-23253-XXXX

  In Re:

  Application of Maigualida Naranjo
  Barrios for Foreign Discovery Assistance
  Pursuant to 28 U.S.C. § 1782,

        Applicant, Maigualida Naranjo
        Barrios.
  ___________________________________/

                      Ex Parte Application for Discovery Assistance With Respect to
                        Foreign Legal Proceeding by Maigualida Naranjo Barrios

             Applicant Maigualida Naranjo Barrios (“Applicant”) requests that the Court render

  discovery assistance with respect to a foreign legal proceeding, pursuant to 28 U.S.C. § 1782, for

  the reasons stated below.             This application is supported by Applicant’s separately filed

  Applicant’s Memorandum in Support of Application for Discovery Assistance. This application

  is made on an ex parte basis to permit the issuance of subpoenas to Banesco USA (“Banesco”),

  SunTrust Bank, SunTrust Banks, Inc., 1 Miura Investment Advisors, Inc. f/k/a Multiplicas

  Investment Advisors, Inc. (“Miura”), MWM Investments Ltd., Multiplicas Investments Ltd.,

  Italo D’Alfonso, Mario V. D’Alfonso, Hugo Ortega, and Marlo G. Ovalles (collectively, the

  “Respondents”) pursuant to Federal Rule of Civil Procedure 45, in connection with which the

  interests or rights of each Respondent may be protected. See, e.g., Application of Consorcio

  Ecuatoriano de Telecomunicaciones, S.A. v. JAS Forwarding (USA), Inc., 747 F.3d 1262, 1267-

  1268 (11th Cir. 2014) (Approval of 28 U.S.C. § 1782 application issued on ex parte basis).

             1.       Applicant is a Venezuelan national involved in an ongoing legal proceeding in the

      Bolivarian Republic of Venezuela (“Venezuela”) against a Venezuelan national named Manuel
  1
      SunTrust Bank and SunTrust Banks, Inc. are collectively referred to as “SunTrust Bank.”
Case 1:19-mc-23253-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 2 of 4

                                                                   Case No.: 1:19-mc-23253-XXXX


   Salvador Torruella Seijas (“Torruella”) (the “Foreign Proceeding”). The Foreign Proceeding

   was initiated in 2015 by Torruella through a divorce petition against Applicant, which has

   generated a divorce judgment, and an ongoing collateral appellate attack against the divorce

   judgment. Applicant maintains that Torruella breached his legal obligations to disclose fully all

   of his assets to her and to the Venezuelan courts.

         2.         Specifically, Applicant has discovered that Torruella had in 2013, and may still

   have, bank accounts at Banesco and SunTrust Bank, and a securities account with offshore

   companies that have links to Miura.

         3.         Applicant has become aware that Torruella had or has a securities account with at

   least two offshore companies based in Barbados, i.e., Multiplicas Investments Ltd. and MWM

   Investments Ltd. Applicant is informed and believes both offshore companies have overlapping

   officers with Miura, which is a securities investment firm with its principal place of business in

   Miami-Dade County, Florida.          The overlapping officers are Mario V. D’Alfonso, Italo

   D’Alfonso, Hugo Ortega, and Mario G. Ovalles. Applicant believes that these individuals and

   Miura may have documents or other information pertaining to Torruella and or his assets in the

   United States.

         4.         Applicant requests that the Court provide discovery assistance in obtaining from

  Respondents any documents or other information in their possession or control that may have

  regarding Torruella and or his assets. All of Respondents reside or are found in Miami-Dade

  County, Florida:

                    a.     Banesco maintains an office, and also its principal place of business, at

         150 Alhambra Circle, Suite 1000 Coral Gables, Florida 33134;




                                                    2
Case 1:19-mc-23253-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 3 of 4

                                                                 Case No.: 1:19-mc-23253-XXXX


                b.      SunTrust Bank operates many branches and offices throughout Miami-

         Dade County, Florida;

                c.      Miura maintains an office, and also its principal place of business, at 1110

         Brickell Avenue, Ste. 515, Miami, Florida 33131; and

                d.      Italo D’Alfonso, Mario V. D’Alfonso, Hugo Ortega, and Mario G. Ovalles

         have provided 1110 Brickell Avenue, Ste. 515, Miami, Florida 33131 as the address

         where they can be located based on the filings made on behalf of Miura with the Florida

         Secretary of State, Division of Corporations.

         5.     The discovery assistance here requested is expressly authorized by 28 U.S.C. §

  1782, which provides that:

                The district court of the district in which a person resides or is

                found may order him to give his testimony or statement or to

                produce a document or other thing for use in a proceeding in a

                foreign or international tribunal …. The order may be made …

                upon the application of any interested person and may direct that

                the testimony or statement be given, or the document or other thing

                be produced, before a person appointed by the court. By virtue of

                his appointment, the person appointed has power to administer any

                necessary oath and take the testimony or statement. The order may

                prescribe the practice and procedure, which may be in whole or in

                part the practice and procedure of the foreign country or the

                international tribunal, for taking the testimony or statement or

                producing the document or other thing. To the extent that the



                                                 3
Case 1:19-mc-23253-KMW Document 1 Entered on FLSD Docket 08/05/2019 Page 4 of 4

                                                                    Case No.: 1:19-mc-23253-XXXX


                 order does not prescribe otherwise, the testimony or statement shall

                 be taken, and the document or other thing produced, in accordance

                 with the Federal Rules of Civil Procedure.

         6.      Section 1782 assistance is appropriate here because: (i) Respondents reside or are

  found in this district; (ii) Applicant is an “interested person” (as an interested party to and in the

  Foreign Proceeding); and (iii) the Foreign Proceeding is pending and or anticipated before “a

  foreign or international tribunal.” See, Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.

  241, 124 S. Ct. 2466 (2004).

         7.      Applicant requests that Respondents be directed to provide documents and to

  appear for depositions in accordance with the Federal Rules of Civil Procedure. The specific

  discovery that Applicant seeks from each Respondent is set forth in Exhibit “A,” which is

  attached hereto to this application.

         8.      Applicant suggests that the Court’s order granting the discovery here requested be

  effectuated through the service of subpoenas on each Respondent Applicant under Federal Rule

  of Civil Procedure 45.

         9.      In light of the foregoing, Applicant respectfully requests that this request for

  assistance be granted. A proposed order is attached hereto as Exhibit “B”.

         Date: August 5, 2019                           Respectfully submitted,

                                                        By: /s/ Gustavo J. Lamelas
                                                        Gustavo J. Lamelas (Fla. Bar No. 995983)
                                                        Email: gus@lamelaslaw.com
                                                        Daniel Buigas (Fla. Bar. No. 98293)
                                                        Email: daniel@lamelaslaw.com
                                                        Lamelas Law, PA
                                                        2525 Ponce de Leon Blvd., Ste. 300
                                                        Coral Gables, Florida 33134
                                                        Telephone: (305) 395-4010
                                                        Counsel for Applicant

                                                    4
